Case: 6:17-cr-00036-CHB-HAI Doc #: 216 Filed: 08/04/20 Page: 1 of 2 - Page ID#: 3863




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION AT LONDON
                                     CASE # 6:17-CR-36

 UNITED STATES OF AMERICA                                                      PLAINTIFF/APPELLEE

 v.                                     NOTICE OF APPEAL

 RODNEY SCOTT PHELPS                                                   DEFENDANT/APPELLANT



        Comes now the Appellant, Rodney Scott Phelps, by and through undersigning CJA

 counsel, and herewith gives his Notice of Appeal of that Judgement in a criminal case filed July

 31, 2020 resultant from an adverse jury verdict.

        The Defendant, Rodney Scott Phelps, appeals the judgement of the Court imposing 108

 months confinement, a term of supervised release of 3 years based on a jury verdict to counts 1

 thru 13 wherein the Defendant was charged and convicted of a violation of conspiracy to

 commit wire fraud and wire fraud under 18 USC sec. 1349 and 1343.

        The United States as Appellee is represented by the Honorable Katherine E. Anderson

 and Kenneth E. Taylor Assistant United States Attorneys, 260 West Vine Street, Lexington,

 Kentucky 40507. The Appellant, Rodney Scott Phelps, is represented by CJA attorney Andrew

 M. Stephens, 117 West 2nd Street, Lexington, Kentucky 40507.

        The judgement was entered by the Untied States District Court clerk on July 31, 2020 and

 is thus ripe for this Notice of Appeal to the 6th Circuit Court of Appeals.




                                                               Respectfully submitted,

                                                               /s/ Andrew M. Stephens

                                                    1
Case: 6:17-cr-00036-CHB-HAI Doc #: 216 Filed: 08/04/20 Page: 2 of 2 - Page ID#: 3864




                                                               HON. ANDREW M. STEPHENS
                                                               Attorney for Defendant
                                                               117 West 2nd Street
                                                               Lexington, KY 40507
                                                               Phone: 859-233-2232
                                                               Fax: 859-254-3992


                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 4, 2020, I electronically filed the foregoing with the Clerk
 of Court by using the CM/ECF system, which will send a notice of electronic filing to the
 parties.

                                                               /s/ Andrew M. Stephens
                                                               ANDREW M. STEPHENS




                                                   2
